DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive.

With regard to claim 34, Applicant submits that there is no motivation to combine Junkin and Thomas. Response to Office Action mailed 9 September 2020 and Petition for Extension of Time, hereinafter, “Response,” p. 2.
Claim 34 is rejected over a combination of Junkin et al. (US 8176518) and Thomas et al. (US 2002/0042920).
Junkin is drawn to a fantasy sports content application implemented on an interactive television platform (Col. 10, lines 6-28; Figs. 1-4). Thomas is drawn to an interactive television application for supplementing media content ([0032], Fig. 1).
Taking the teachings of the references together, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Thomas with those of Junkin to produce an improved system provided with a means to customize the presentation of supplemental content according to user preferences. The combination would serve to enhance user convenience.



Applicant submits that the combination of Junkin and Thomas does not teach “ticker or template content comprises questions regarding the sporting event and user’s answers to the sporting event, and wherein the ticker content comprises the user’s score based on correct answers and other user’s scores based on correct answers.” Response, p. 3.
Claim 34 recites, in part,
wherein the ticker or template content comprises questions regarding the sporting event;
h) the first user entering answers to the questions regarding the sporting event into the first set-top box, the server determining the first user's score based on a number of correct answers entered and the ticker or template content including the first user's score; and
i) the second user entering answers to the questions regarding the sporting event into the second set-top box, the server determining the second user's score based on a number of correct answers entered and the ticker or template content including the second user's score.

Claim 34 is rejected over a combination of Junkin et al. (US 8176518) and Thomas et al. (US 2002/0042920).

the first user entering answers to the questions regarding the sporting event into the first set-top box (Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest may pose bonus questions asking the user for predictions on the outcomes real-life action occurring during subevents of the sports event.” Col. 17, lines 12-41, “Display region 1922 may display the bonus question and the number of fantasy points being awarded for a correct prediction. Selectable elements 1924 may be provided in region 1922 to enable the user to lock in an answer to the bonus question being posed.” Figs. 19-20),
the server determining the first user's score based on a number of correct answers entered and presenting the first user's score (Col. 6, line 63, to col. 7, line 13, “other portions of the fantasy sports contest application may be implemented at server 100 (e.g., those portions that implement features involved in the processing of client requests and in the tracking of the performance of contestants).” Col. 8, line 61 to col. 8, line 18, “For example, fantasy sports contest information may include information regarding the user's one or more rosters, the user's standing in each of the fantasy sports contests in which the user participates, one or more point tallies that the user has accumulated in each of the user's respective fantasy sports contests,….” Col. 16, line 65 to col. 17, line 11; Col. 17, lines 12-41, “Bonus questions may be displayed to the user in display region 1922 of region 1920, which may also include other relevant fantasy sports contest information.” Col. 19, line 57 to col. 20, line 10, “the fantasy sports contest may combine the fantasy points earned by the user during 
the second user entering answers to the questions regarding the sporting event into the second set-top box (Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest may pose bonus questions asking the user for predictions on the outcomes real-life action occurring during subevents of the sports event.” Col. 17, lines 12-41, “Display region 1922 may display the bonus question and the number of fantasy points being awarded for a correct prediction. Selectable elements 1924 may be provided in region 1922 to enable the user to lock in an answer to the bonus question being posed.” Figs. 19-20),
the server determining the second user's score based on a number of correct answers entered and presenting the second user's score (Col. 6, line 63, to col. 7, line 13, “other portions of the fantasy sports contest application may be implemented at server 100 (e.g., those portions that implement features involved in the processing of client requests and in the tracking of the performance of contestants).” Col. 8, line 61 to col. 8, line 18, “For example, fantasy sports contest information may include information regarding the user's one or more rosters, the user's standing in each of the fantasy sports contests in which the user participates, one or more point tallies that the user has accumulated in each of the user's respective fantasy sports contests,….” Col. 16, line 65 to col. 17, line 11; Col. 17, lines 12-41, “Bonus questions may be displayed to the user in display region 1922 of region 1920, which may also include other relevant fantasy sports contest information.” Col. 19, line 57 to col. 20, line 10, “the 
Thomas teaches:
wherein ticker content comprises questions regarding content ([0109], “As shown in FIG. 16, the interactive television application provides the user with ‘Play ‘Meet the Parents’ Trivia’ button 910. In response to a user selecting button 910, the interactive television application may provide the user with interactive window 1302. As shown, during the viewing of ‘Meet the Parents,’ interactive window 1302 may be provided within region 904. In this example, interactive window 1302 provides the user with a ‘Meet the Parents’ trivia game.”); and wherein
the ticker content includes results relating to the questions regarding the content ([0110], “As shown in display 1400 of FIG. 17, the interactive television application may provide the user with interactive window 1402 showing the results of the trivia. Such results may include, for example, the correct answer, the number of participants, the distribution of user responses, or any other suitable information.”). 
Considering Junkin with Thomas’ teaching for ticker content comprising questions regarding content and ticker content including results relating to the questions regarding the content, it would have been obvious to combine the teachings of the references such that the ticker or template content comprises questions regarding the sporting event, and such that the ticker or template content includes the first user’s 

Applicant additionally submits that Thomas does not disclose a live broadcast sporting event. Response, pp. 4-5.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a live broadcast sporting event,” Response, p. 4) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regard to claim 39, Applicant submits that the claimed invention keeps track of “guesses” to display the “remaining number of plays.” Applicant additionally states that, “One skilled in the art reading an comprehending Hannay would keep track of the number of plays, not keep track of the number of guesses.” Response, p 6.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., keeping track of “guesses,” Response, p. 6) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim 39 is rejected over a combination of Junkin et al. (US 8176518), Thomas et al. (US 2002/0042920), and Hannay (US 2003/0100355).
Hannay provides a teaching for determining a user's number of remaining plays and presenting the user's remaining number of plays ([0024], [0042], “In a multiplayer game the timer may be replaced by a life meter that displays the number of lives remaining for a particular player. The player loses a life whenever the player fails to keep the balls under responsibility moving and allows a ball to pop.” Fig. 2).
In view of Hannay’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the server determining the first user's number of remaining plays and the ticker or template content including the first user's remaining number of plays, and the server determining the second user's remaining number of plays and the ticker or template content including the second user's remaining number of plays. The modification would aid users in determining the number of remaining opportunities in a competition or contest, thereby further enhancing user convenience.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34 and 40-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Junkin et al. (US 8176518) and Thomas et al. (US 2002/0042920).

Regarding claim 34, Junkin teaches a method of providing an interactive game with a broadcast sporting event (Col. 2, line 63, to col. 3, line 9; Col. 12, lines 41-49; Fig. 4), comprising:
providing a plurality of remote set-top boxes (Col. 10, line 57 to col. 11, line 2, “Each user may have a receiver such as set-top box 218 or other suitable television or computer equipment into which circuitry similar to set-top box circuitry has been integrated.” Fig. 2), each connected to an associated display (Col. 11, lines 23-30, “During use of the fantasy sports contest application implemented, at least in part, on set-top box 218, statistical information relating to the fantasy sports contest may be displayed on display 220.” Fig. 2), which are disposed in a plurality of customer premises (Figs. 2-3) and that are configured to cause a display device to display television programming content and interactive 
providing a computer system in communication with the plurality of remote set-top boxes (Col. 10, lines 6-28, Fig. 2), the computer system having an associated non-volatile memory (Col. 8, lines 62-64; Col. 10, lines 46-50; Figs. 1-2);
providing television programming content comprising the sporting event and interactive data services via the plurality of remote set-top boxes (Col. 11, lines 3-22; Col. 11, lines 31-43, Col. 17, lines 12-15; Figs. 1-2, 19);
storing user account information for each of a plurality of user accounts, including user account identifying information, in the non-volatile memory (Col. 9, lines 21-26; Col. 13, lines 1-26);
receiving user profile information of one or more user profiles from a multitude of the plurality of the set-top boxes (Col. 9, lines 21-26; Col. 13, lines 1-26);
wherein the user profile information received from each of the multitude of set-top boxes includes one or more content selections associated with a user account (Col. 9, lines 21-26, “Server 100 may store information on the user of the fantasy sports contest, which may include information on the user's past history of entries into fantasy sports contests, and the user's performance in those entries. This information may also include any suitable information such as the user's geographic location, demographics data, etc.” Col. 13, lines 1-26);

determining a first list (Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest application may implement fantasy sports contests that pose to the user bonus questions.” Col. 17, lines 12-41; Figs. 19-20);
wherein said first list includes information to identify a U U.S. Patent App'n. Ser. No.: 15/935,859 Page 3 of 12 plurality of content elements of a first content (Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest application may implement fantasy sports contests that pose to the user bonus questions.” Col. 17, lines 12-41; Figs. 19-20);
transmitting the first list to the first set-top box (Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest application may implement fantasy sports contests that pose to the user bonus questions.” Col. 17, lines 12-41; Figs. 19-20);
transmitting the first content to the first set-top box for display on a minority of the display device concurrently with television programming content (Col. 16, line 65 to col. 17, line 11; Col. 17, lines 12-41, “Bonus questions may be displayed to the user in display region 1922 of region 1920,….” Figs. 19-20);
repeatedly causing each content element identified by the first list to be displayed on the display device in a sequence defined by the first list and concurrently with television programming content (Col. 16, line 65 to col. 17, line 11; Col. 17, lines 12-41, “Multiple bonus questions may be pending at any one time during the fantasy sports contest. For example, a bonus question may be presented at the beginning of the contest asking for a prediction on which team 
repeating steps on a second set-top box (Col. 13, lines 1-26; Col. 13, lines 27-41, “The fantasy sports contest application may enable the user to compete against a select group of other users (e.g., friends, family) in the fantasy sports contest.” Col. 14, line 63 to col. 15, line 8; Col. 16, line 65 to col. 17, line 11. That is, users compete against other users. Figs. 19-20), wherein the content comprises questions regarding the sporting event (Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest may pose bonus questions asking the user for predictions on the outcomes real-life action occurring during subevents of the sports event.” Col. 17, lines 12-41, “Display region 1922 may display the bonus question and the number of fantasy points being awarded for a correct prediction. Selectable elements 1924 may be provided in region 1922 to enable the user to lock in an answer to the bonus question being posed.” Figs. 19-20);
the first user entering answers to the questions regarding the sporting event into the first set-top box (Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest may pose bonus questions asking the user for predictions on the outcomes real-life action occurring during subevents of the sports event.” Col. 17, lines 12-41, “Display region 1922 may display the bonus question and the number of fantasy points being awarded for a correct prediction. Selectable 
the server determining the first user's score based on a number of correct answers entered and presenting the first user's score (Col. 6, line 63, to col. 7, line 13, “other portions of the fantasy sports contest application may be implemented at server 100 (e.g., those portions that implement features involved in the processing of client requests and in the tracking of the performance of contestants).” Col. 8, line 61 to col. 8, line 18, “For example, fantasy sports contest information may include information regarding the user's one or more rosters, the user's standing in each of the fantasy sports contests in which the user participates, one or more point tallies that the user has accumulated in each of the user's respective fantasy sports contests,….” Col. 16, line 65 to col. 17, line 11; Col. 17, lines 12-41, “Bonus questions may be displayed to the user in display region 1922 of region 1920, which may also include other relevant fantasy sports contest information.” Col. 19, line 57 to col. 20, line 10, “the fantasy sports contest may combine the fantasy points earned by the user during each of multiple sports events to arrive at a final tally.” Fig. 19 displays “Standings”); and
the second user entering answers to the questions regarding the sporting event into the second set-top box (Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest may pose bonus questions asking the user for predictions on the outcomes real-life action occurring during subevents of the sports event.” Col. 17, lines 12-41, “Display region 1922 may display the bonus question and the 
the server determining the second user's score based on a number of correct answers entered and presenting the second user's score (Col. 6, line 63, to col. 7, line 13, “other portions of the fantasy sports contest application may be implemented at server 100 (e.g., those portions that implement features involved in the processing of client requests and in the tracking of the performance of contestants).” Col. 8, line 61 to col. 8, line 18, “For example, fantasy sports contest information may include information regarding the user's one or more rosters, the user's standing in each of the fantasy sports contests in which the user participates, one or more point tallies that the user has accumulated in each of the user's respective fantasy sports contests,….” Col. 16, line 65 to col. 17, line 11; Col. 17, lines 12-41, “Bonus questions may be displayed to the user in display region 1922 of region 1920, which may also include other relevant fantasy sports contest information.” Col. 19, line 57 to col. 20, line 10, “the fantasy sports contest may combine the fantasy points earned by the user during each of multiple sports events to arrive at a final tally.” Fig. 19 displays “Standings”).
Junkin does not expressly teach that the user profile information includes user supplied ticker or template selections, and that the storing includes storing the user supplied ticker or template selections. Junkin also does not expressly teach wherein the user supplied ticker or template selections include one or more user selections of 
Thomas teaches:
user information including user supplied ticker selections, and storing the user supplied ticker selections ([0088], “Display 600 may include one or more features relating to on-demand media (e.g., on-demand videos), such as ‘Pop-up Feature’ option 602, ‘Provide Supplemental Content’ option 604, ‘Overlaid onto the Media’ option 606, ‘Without the Media’ option 608, ‘Full Screen’ option 610, and ‘Letterbox (Widescreen)’ option 612. In this example, display 600 includes checkboxes 614-624 adjacent to the plurality of options.” [0089]-[0093]),
wherein the user supplied ticker selections include one or more user selections of content for display on a display device as a ticker concurrently with the television programming content ([0088]-[0089], [0090], “When ‘Provide Supplemental Content’ option 604 is selected, the interactive television 
receiving a request for ticker content from a first set-top box ([0109], “Another suitable type of supplemental content is interactive media related to the user-selected on-demand media. Interactive media may include a trivia game, an interactive quiz, an interactive purchase opportunity, a survey, or any other suitable media. As shown in FIG. 16, the interactive television application provides the user with ‘Play ‘Meet the Parents’ Trivia’ button 910. In response to a user selecting button 910, the interactive television application may provide the user with interactive window 1302.” Fig. 16);
identifying a first user account associated with the request based on information forming part of the request ([0109], “As shown in FIG. 16, the interactive television application provides the user with ‘Play ‘Meet the Parents’ Trivia’ button 910. In response to a user selecting button 910, the interactive television application may provide the user with interactive window 1302. As 
determining a first ticker list based on the user supplied ticker selections stored in memory in association with the first user account, wherein said first ticker list includes information to identify a plurality of content elements of a first ticker content ([0109], “As shown in FIG. 16, the interactive television application provides the user with ‘Play ‘Meet the Parents’ Trivia’ button 910. In response to a user selecting button 910, the interactive television application may provide the user with interactive window 1302. As shown, during the viewing of ‘Meet the Parents,’ interactive window 1302 may be provided within region 904. In this example, interactive window 1302 provides the user with a ‘Meet the Parents’ trivia game.”);
wherein ticker content comprises questions regarding content ([0109], “As shown in FIG. 16, the interactive television application provides the user with ‘Play ‘Meet the Parents’ Trivia’ button 910. In response to a user selecting button 910, the interactive television application may provide the user with interactive window 1302. As shown, during the viewing of ‘Meet the Parents,’ interactive window 1302 may be provided within region 904. In this example, interactive window 1302 provides the user with a ‘Meet the Parents’ trivia game.”); and wherein
the ticker content includes results relating to the questions regarding the content ([0110], “As shown in display 1400 of FIG. 17, the interactive television 
In view of Thomas’ teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Junkin such that the user profile information includes user supplied ticker or template selections, and that the storing includes storing the user supplied ticker or template selections, such that the user supplied ticker or template selections include one or more user selections of content for display on the display device as a ticker or template concurrently with the television programming content, a) receiving a request for ticker or template content from a first set-top box; b) identifying a first user account associated with the request based on information forming part of the request; c) determining a first ticker or template list based on the user supplied ticker or template selections stored in memory in association with the first user account; d) wherein said first ticker or template list includes information to identify a plurality of content elements of a first ticker or template content. The modification would provide a means to customize the presentation of supplemental content according to user preferences, thereby enhancing user convenience. 
Moreover, in view of Thomas’ teaching for ticker content comprising questions regarding content and ticker content including results relating to the questions regarding the content, it would have been obvious to further modify the combination such that the ticker or template content comprises questions regarding the sporting event, and such 
Moreover, taking the teachings of the references together, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to repeat steps a) through g) on a second set-top box in order to improve the combined system by enabling a plurality of set-top boxes to receive television programming content and corresponding interactive content.

Regarding claim 40, the combination further teaches a method further comprising awarding a prize to a winner of the interactive game (Junkin: Col. 15, line 65 to col. 16, line 10).

Regarding claim 41, the combination further teaches a method wherein the ticker or template content comprises selecting a sports team (Junkin: Col. 16, line 65 to col. 17, line 11, “In one embodiment of the present invention, the fantasy sports contest application may implement fantasy sports contests that pose to the user bonus questions. In one suitable approach, the fantasy sports contest may pose bonus questions asking the user for predictions on the outcomes real-life action occurring during subevents of the sports event. For example, a fantasy sports contest may query the user on whether a certain basketball team will score (e.g., either fantasy or real-life 

Regarding claim 47, the combination further teaches a method wherein the template includes multiple choice questions (Junkin: Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest may pose bonus questions asking the user for predictions on the outcomes real-life action occurring during subevents of the sports event.” Col. 17, lines 12-41, “Display region 1922 may display the bonus question and the number of fantasy points being awarded for a correct prediction. Selectable elements 1924 may be provided in region 1922 to enable the user to lock in an answer to the bonus question being posed.” Figs. 19-20; Thomas: Fig. 17, element 1402).

Regarding claim 50, the combination further teaches a method wherein the server tally's the scores of all users competing and the ticker or template content includes the highest score (Junkin: Col. 8, line 61 to col. 8, line 18, “For example, fantasy sports contest information may include information regarding the user's one or more rosters, the user's standing in each of the fantasy sports contests in which the user participates, one or more point tallies that the user has accumulated in each of the user's respective fantasy sports contests,….” Col. 16, line 65 to col. 17, line 11; Col. 17, lines 12-41, “Bonus questions may be displayed to the user in display region 1922 of region 1920, which may also include other relevant fantasy sports contest information.” Fig. 19 displays “Standings” Thomas: [0109]-[0110]).

.

Claim 35, 39, and 44-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Junkin, Thomas, and Hannay (US 2003/0100355).

Regarding claim 35, the combination further teaches wherein the ticker or template content is displayed in a ticker (Thomas: [0088]-[0089], [0090], “When ‘Provide Supplemental Content’ option 604 is selected, the interactive television application may supplement the video-on-demand media with suitable passive or interactive content. … The supplemental content may be concurrently or non-concurrently displayed with the requested video-on-demand media. When ‘Overlaid onto the Media’ option 606 is selected, the interactive television application may overlay supplemental content onto on-demand media. When ‘Without the Media’ option 606 is selected, the interactive television application may display supplemental content outside of the on-demand video 

Regarding claim 39, Junkin teaches a method of providing an interactive game with a broadcast sporting event (Col. 2, line 63, to col. 3, line 9; Col. 12, lines 41-49; Fig. 4), comprising:
providing a plurality of remote set-top boxes (Col. 10, line 57 to col. 11, line 2, “Each user may have a receiver such as set-top box 218 or other suitable television or computer equipment into which circuitry similar to set-top box circuitry has been integrated.” Fig. 2), each connected to an associated display (Col. 11, lines 23-30, “During use of the fantasy sports contest application implemented, at least in part, on set-top box 218, statistical information relating to the fantasy sports contest may be displayed on display 220.” Fig. 2), which are disposed in a plurality of customer premises (Figs. 2-3) and that are configured to cause a display device to display television programming content and interactive content (Col. 8, line 65 to col. 9, line 6; Col. 9, lines 27-37; Col. 11, lines 23-30; Figs. 1-2);
providing a computer system in communication with the plurality of remote set-top boxes (Col. 10, lines 6-28, Fig. 2), the computer system having an associated non-volatile memory (Col. 8, lines 62-64; Col. 10, lines 46-50; Figs. 1-2);

storing user account information for each of a plurality of user accounts, including user account identifying information, in the non-volatile memory (Col. 9, lines 21-26; Col. 13, lines 1-26);
receiving user profile information of one or more user profiles from a multitude of the plurality of the set-top boxes (Col. 9, lines 21-26; Col. 13, lines 1-26);
wherein the user profile information received from each of the multitude of set- top boxes includes one or more content selections associated with a user account (Col. 9, lines 21-26, “Server 100 may store information on the user of the fantasy sports contest, which may include information on the user's past history of entries into fantasy sports contests, and the user's performance in those entries. This information may also include any suitable information such as the user's geographic location, demographics data, etc.” Col. 13, lines 1-26);
storing the received user profile information in the non-volatile memory (Col. 9, lines 21-26; Col. 13, lines 1-26);
determining a first list (Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest application may implement fantasy sports contests that pose to the user bonus questions.” Col. 17, lines 12-41; Figs. 19-20);
wherein said first list includes information to identify a plurality of content elements of a first content (Col. 16, line 65 to col. 17, line 11, “the fantasy sports 
transmitting the first list to the first set-top box (Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest application may implement fantasy sports contests that pose to the user bonus questions.” Col. 17, lines 12-41; Figs. 19-20);
transmitting the first content to the first set-top box for display on a minority of the display device concurrently with television programming content (Col. 16, line 65 to col. 17, line 11; Col. 17, lines 12-41, “Bonus questions may be displayed to the user in display region 1922 of region 1920,….” Figs. 19-20);
repeatedly causing each content element identified by the first list to be displayed on the display device in a sequence defined by the first list and concurrently with television programming content (Col. 16, line 65 to col. 17, line 11; Col. 17, lines 12-41, “Multiple bonus questions may be pending at any one time during the fantasy sports contest. For example, a bonus question may be presented at the beginning of the contest asking for a prediction on which team will be leading in the real-life contest at the end of the first five minutes of play, while another question may be posed two minute into the fantasy sports contest asking for a prediction on who will score the next time down the court.” Figs. 19-20);
repeating steps on a second set-top box associated with a second user (Col. 13, lines 1-26; Col. 13, lines 27-41, “The fantasy sports contest application may enable the user to compete against a select group of other users (e.g., 
wherein the content comprises questions regarding the sporting event (Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest may pose bonus questions asking the user for predictions on the outcomes real-life action occurring during subevents of the sports event.” Col. 17, lines 12-41, “Display region 1922 may display the bonus question and the number of fantasy points being awarded for a correct prediction. Selectable elements 1924 may be provided in region 1922 to enable the user to lock in an answer to the bonus question being posed.” Figs. 19-20);
the first user entering guesses to the questions regarding the sporting event into the first set-top box (Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest may pose bonus questions asking the user for predictions on the outcomes real-life action occurring during subevents of the sports event.” Col. 17, lines 12-41, “Display region 1922 may display the bonus question and the number of fantasy points being awarded for a correct prediction. Selectable elements 1924 may be provided in region 1922 to enable the user to lock in an answer to the bonus question being posed.” Figs. 19-20), and
the second user entering guesses to the questions regarding the sporting event into the second set-top box (Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest may pose bonus questions asking the user for predictions on the outcomes real-life action occurring during subevents of the sports event.” Col. 17, 
Junkin does not expressly teach that the user profile information includes user supplied ticker or template selections, and that the storing includes storing the user supplied ticker or template selections. Junkin also does not expressly teach wherein the user supplied ticker or template selections include one or more user selections of content for display on the display device as a ticker or template concurrently with the television programming content. Junkin also does not expressly teach a) receiving a request for ticker or template content from a first set-top box; b) identifying a first user account associated with the request based on information forming part of the request; c) determining a first ticker or template list based on the user supplied ticker or template selections stored in memory in association with the first user account; d) wherein said first ticker or template list includes information to identify a plurality of content elements of a first ticker or template content. Junkin also does not expressly teach that ticker or template content comprises the questions regarding the sporting event. Junkin also does not expressly teach the server determining the first user's number of remaining plays and the ticker or template content including the first user's remaining number of plays, and the server determining the second user's remaining number of plays and the ticker or template content including the second user's remaining number of plays.
Thomas teaches:

wherein the user supplied ticker selections include one or more user selections of content for display on a display device as a ticker concurrently with the television programming content ([0088]-[0089], [0090], “When ‘Provide Supplemental Content’ option 604 is selected, the interactive television application may supplement the video-on-demand media with suitable passive or interactive content. … The supplemental content may be concurrently or non-concurrently displayed with the requested video-on-demand media. When ‘Overlaid onto the Media’ option 606 is selected, the interactive television application may overlay supplemental content onto on-demand media. When ‘Without the Media’ option 606 is selected, the interactive television application may display supplemental content outside of the on-demand video window. For example, supplemental content may be displayed in the black space that appears when the video-on-demand media is displayed in letterbox (widescreen) format.”);
receiving a request for ticker content from a first set-top box ([0109], “Another suitable type of supplemental content is interactive media related to the 
identifying a first user account associated with the request based on information forming part of the request ([0109], “As shown in FIG. 16, the interactive television application provides the user with ‘Play ‘Meet the Parents’ Trivia’ button 910. In response to a user selecting button 910, the interactive television application may provide the user with interactive window 1302. As shown, during the viewing of ‘Meet the Parents,’ interactive window 1302 may be provided within region 904. In this example, interactive window 1302 provides the user with a ‘Meet the Parents’ trivia game.”);
determining a first ticker list based on the user supplied ticker selections stored in memory in association with the first user account, wherein said first ticker list includes information to identify a plurality of content elements of a first ticker content ([0109], “As shown in FIG. 16, the interactive television application provides the user with ‘Play ‘Meet the Parents’ Trivia’ button 910. In response to a user selecting button 910, the interactive television application may provide the user with interactive window 1302. As shown, during the viewing of ‘Meet the Parents,’ interactive window 1302 may be provided within region 904. In this 
wherein ticker content comprises questions regarding content ([0109], “As shown in FIG. 16, the interactive television application provides the user with ‘Play ‘Meet the Parents’ Trivia’ button 910. In response to a user selecting button 910, the interactive television application may provide the user with interactive window 1302. As shown, during the viewing of ‘Meet the Parents,’ interactive window 1302 may be provided within region 904. In this example, interactive window 1302 provides the user with a ‘Meet the Parents’ trivia game.”); and wherein
the ticker content includes results relating to the questions regarding the content ([0110], “As shown in display 1400 of FIG. 17, the interactive television application may provide the user with interactive window 1402 showing the results of the trivia. Such results may include, for example, the correct answer, the number of participants, the distribution of user responses, or any other suitable information.”). 
In view of Thomas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Junkin does such that the user profile information includes user supplied ticker or template selections, such that the storing includes storing the user supplied ticker or template selections, and such that the user supplied ticker or template selections include one or more user selections of content for display on the display device as a ticker or template concurrently with the television programming content. It would additionally been obvious to one of ordinary skill in view 
Moreover, in view of Thomas’ teaching for ticker content comprising questions regarding content and ticker content including results relating to the questions regarding the content, it would have been obvious to further modify the combination such that the ticker or template content comprises questions regarding the sporting event, and such that the ticker or template content includes the first user’s score and the second user’s score. The modification would enable users participating in a contest to easily determine their performance relative to other participating users, thereby enhancing the overall experience for users. 
Moreover, taking the teachings of the references together, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to repeat steps a) through g) on a second set-top box in order to improve the combined system by enabling a plurality of set-top boxes to receive television programming content and corresponding interactive content.

Hannay provides a teaching for determining a user's number of remaining plays and presenting the user's remaining number of plays ([0024], [0042], “In a multiplayer game the timer may be replaced by a life meter that displays the number of lives remaining for a particular player. The player loses a life whenever the player fails to keep the balls under responsibility moving and allows a ball to pop.” Fig. 2).
In view of Hannay’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the server determining the first user's number of remaining plays and the ticker or template content including the first user's remaining number of plays, and the server determining the second user's remaining number of plays and the ticker or template content including the second user's remaining number of plays. The modification would aid users in determining the number of remaining opportunities in a competition or contest, thereby further enhancing user convenience.

Regarding claim 44, the combination further teaches a method further comprising awarding a prize to a winner of the interactive game (Junkin: Col. 15, line 65 to col. 16, line 10).


Regarding claim 49, the combination further teaches a method wherein the template includes multiple choice questions (Junkin: Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest may pose bonus questions asking the user for predictions on the outcomes real-life action occurring during subevents of the sports event.” Col. 17, lines 12-41, “Display region 1922 may display the bonus question and the number of fantasy points being awarded for a correct prediction. Selectable elements 1924 may be provided in region 1922 to enable the user to lock in an answer to the bonus question being posed.” Figs. 19-20; Thomas: Fig. 17, element 1402).

Regarding claim 51, the combination further teaches a method wherein the server tally's the scores of all users competing and the ticker or template content includes the highest score (Junkin: Col. 8, line 61 to col. 8, line 18, “For example, 

Regarding claim 53, the combination further teaches a method wherein the ticker or template content includes an ongoing score of the user and an opponent of the user (Junkin: Col. 8, line 61 to col. 8, line 18, “For example, fantasy sports contest information may include information regarding the user's one or more rosters, the user's standing in each of the fantasy sports contests in which the user participates, one or more point tallies that the user has accumulated in each of the user's respective fantasy sports contests,….” Col. 16, line 65 to col. 17, line 11; Col. 17, lines 12-41, “Bonus questions may be displayed to the user in display region 1922 of region 1920, which may also include other relevant fantasy sports contest information.” Fig. 19 displays “Standings” Thomas: [0109]-[0110]).

Claims 37-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Junkin, Thomas, and Matheny et al. (US 6766524).


Matheny provides a teaching for presenting a question regarding an advertisement (Abstract; Col. 3, lines 14-29, “In the example of FIG. 2, set-top box 245 presents the viewer with a test question 265 at or near the end to the commercial. The question is based upon the content of the commercial, so viewers who watch the commercial are able to answer the question correctly.”).
In view of Matheny’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the ticker or template content comprises a question regarding an advertisement. The modification would serve to provide a means for encouraging viewers to pay attention to advertising content, thereby potentially improving the effectiveness of commercials for advertisers.

Regarding claim 38, the combination further teaches a method wherein if the question regarding the advertisement is answered correctly a bonus point is awarded (Junkin: Col. 17, lines 12-41, “Accordingly, each bonus question is posed to the user .

Claims 42-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Junkin, Thomas, Hannay, and Matheny et al. (US 6766524).

Regarding claim 42, the combination teaches the limitations specified in claim 39, and further teaches that the program content further comprises an advertisement (Col. 11, lines 31-43, “Communications paths 216 preferably have a sufficient bandwidth to allow television distribution facility 208 to distribute scheduled television programming, pay programming, advertisements, promotional product videos, and other video information to set-top box 218 in addition to the fantasy sports contest application and related data.”); however, the combination does not expressly teach that the ticker or template content comprises a question regarding an advertisement.
Matheny provides a teaching for presenting a question regarding an advertisement (Abstract; Col. 3, lines 14-29, “In the example of FIG. 2, set-top box 245 presents the viewer with a test question 265 at or near the end to the commercial. The question is based upon the content of the commercial, so viewers who watch the commercial are able to answer the question correctly.”).


Regarding claim 43, the combination further teaches a method wherein if the question regarding the advertisement is answered correctly a bonus point is awarded (Junkin: Col. 17, lines 12-41, “Accordingly, each bonus question is posed to the user and an answer is recorded within a predetermined time frame. The bonus question then comes to maturation at some point during the fantasy sports contest (e.g., at the five minute mark, or after the next trip down court) and fantasy points may be awarded, not awarded, or deducted depending on the answers supplied by the user.” Fig. 19).

Claim 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Junkin, Thomas, and Maclver (US 2006/0121965 A1).

Regarding claim 46, the combination further teaches a method wherein the template includes a yes button and a no button for a user to respond to yes or no questions (Junkin: Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest may pose bonus questions asking the user for predictions on the outcomes real-life action occurring during subevents of the sports event.” Col. 17, lines 12-41, “Display region 
Maclver teaches a true button and a false button for a user to respond to true or false questions ([0049], “The Boolean buttons (i.e. the yes /true and no /false buttons) may be used by a player to provide an answer to a yes/no or true/false question presented by the game display.”).
In view of MacIver’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the template includes a true button and a false button for a user to respond to true or false questions in order to facilitate user participation in true/false format trivia questions. The modification would serve to improve user convenience.

Claim 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Junkin, Thomas, Hannay, and Maclver (US 2006/0121965 A1).

Regarding claim 48, the combination further teaches a method wherein the template includes a yes button and a no button for a user to respond to yes or no questions (Junkin: Col. 16, line 65 to col. 17, line 11, “the fantasy sports contest may pose bonus questions asking the user for predictions on the outcomes real-life action occurring during subevents of the sports event.” Col. 17, lines 12-41, “Display region 
Maclver teaches a true button and a false button for a user to respond to true or false questions ([0049], “The Boolean buttons (i.e. the yes /true and no /false buttons) may be used by a player to provide an answer to a yes/no or true/false question presented by the game display.”).
In view of MacIver’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the template includes a true button and a false button for a user to respond to true or false questions in order to facilitate user participation in true/false format trivia questions. The modification would serve to improve user convenience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ellis et al. (US 2004/0261125) discloses an interactive screen game system ([0018]-[0019]).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426